DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings filed on 2/1/2021.

Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding Claim 1, although the closest prior art of record (such as Xu et al., (CN 108449309 A), Redlich et al., (US 20100250497 A1)) teaches A method for robust, searchable, symmetrical encryption, the method at least comprising: during initialization, the retrieval server acquires a last received first ciphertext set Cnew from a ciphertext database CDB just before the present retrieval according to a retrieval key K and an encryption counter Cntupd sent by the client, acquiring a second ciphertext set Ccache in a retrieval request history from a cache ciphertext database GRP according to a cache ciphertext index Locgrp.
However, none of the prior art, alone or in combination teaches having a retrieval server perform retrieval on stored ciphertext information according to a searchable ciphertext and retrieval trapdoor information (Cntupd, K, Locgrp) sent by a client, merging the first ciphertext set Cnew and the second ciphertext set Ccache to form a retrieval set J, and sending it to the client for decryption in view of other limitations of the independent claims.
Regarding Claim 10, although the closest prior art of record (such as Xu et al., (CN 108449309 A), Redlich et al., (US 20100250497 A1)) teaches A system for robust, searchable, symmetrical encryption, the system at least comprising: a client and a retrieval server, the client and the retrieval server being in wired or wireless data connection, wherein the retrieval server acquires a last received first ciphertext set T from a ciphertext database CDB just before the present retrieval according to a retrieval key K and an encryption counter Cntupd sent by the client, and acquiring a cache ciphertext set GRP[Locgrp] associated with the keyword w from a cache ciphertext database GRP according to a cache ciphertext index Locgrp.
However, none of the prior art, alone or in combination teaches during initialization, the retrieval server performs retrieval on stored ciphertext information according to a searchable ciphertext and retrieval trapdoor information (Cntupd, K, Locgrp) sent by the client, and where there is tuple (XD, iD) E D, and XT = XD, iT < iD is true, (XT, CT, iT) is deleted from T, and the first ciphertext set T after the deletion is denoted by Cnew, wherein D represents a set comprising at least one tuple that includes meta-information XD and a counter iD, deleting any (X', C')tuple that satisfies X', E { XD |( XD, i) E D} from the cache ciphertext set GRP Locgrp], and denoting the GRP[Locgrp] after the deletion as a second ciphertext set Ccache, and merging file identifier ciphertexts in both of the first ciphertext set Cnew and the second ciphertext set Ccache to form the retrieval set J sent to the client for decryption in view of other limitations of the independent claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW J STEINLE whose telephone number is (571)272-9923. The examiner can normally be reached M-F 10am-6pm CT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eleni Shiferaw can be reached on (571) 272-3867. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/ANDREW J STEINLE/Primary Examiner, Art Unit 2497